United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2187
                        ___________________________

                               Jeremy M. Deperalta,

                      lllllllllllllllllllllPetitioner - Appellant,

                                          v.

                            United States of America,

                      lllllllllllllllllllllRespondent - Appellee.
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 20, 2017
                           Filed: November 30, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

      Jeremy Deperalta appeals following the district court’s1 order denying his 28
U.S.C. § 2255 motion. Deperalta claimed that his 63-month prison term, which was

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
imposed pursuant to the advisory Sentencing Guidelines after he pleaded guilty to
being a felon in possession of a firearm, was unconstitutional in light of the Supreme
Court’s decision in Johnson v. United States, 135 S. Ct. 2551, 2557-58 (2015),
invalidating as unconstitutionally vague a provision of the Armed Career Criminal
Act known as the “residual clause.” After the district court denied Deperalta’s
motion, the Supreme Court issued Beckles v. United States, 137 S. Ct. 886, 890
(2017), holding that advisory Guidelines are not subject to constitutional vagueness
challenges under Due Process Clause. The judgment of the district court is thus
affirmed, and counsel’s motion to withdraw is granted.
                       ______________________________




                                         -2-